Title: To George Washington from William Livingston, 15 January 1778
From: Livingston, William
To: Washington, George



Sir
Morris Town [N.J.] 15th Janry 1778

From Intelligence which I believe may be relied on, great Quantities of Provisions are carried into Philadelphia by the way of Coopers Ferry. I have given the stricktest orders against suffering this infamous Practice, both to the civil & military officers, in those parts. But I fear Sir, that

without your Interference, it will not be suppressed. I have the Honor to be with great Respect your Excellency’s most humble Servt

Wil: Livingston

